Citation Nr: 0031455	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation for below knee amputation, 
right leg, pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to below 
knee amputation, right leg.

3.  Entitlement to service connection for degenerative disc 
disease of the neck and low back, to include as secondary to 
below knee amputation, right leg.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his friend

ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence that VA surgical 
treatment rendered in a negligent manner caused the veteran 
to incur the additional disability of below knee amputation, 
right leg.

3.  There is no competent medical evidence relating the 
veteran's degenerative joint disease of the left hip to his 
period of active service.

4.  There is no competent medical evidence relating the 
veteran's degenerative disc disease of the neck and low back 
to his period of active service.



CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to VA medical treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).

2.  Degenerative joint disease of the left hip was not 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).

3.  Degenerative disc disease of the neck and low back was 
not incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(2000).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2) 
(2000).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

For claims filed on or after October 1, 1997, the veteran 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

In the present case, the veteran's claim was filed in April 
1999.  He contends that his below knee amputation, right leg, 
was due to an infection that he sustained following a VA 
surgery of his right ankle.

VA hospital records from May to July 1969 show that the 
veteran underwent a triple arthrodesis of the right foot due 
to spastic, painful right foot.  Findings included a grossly 
abnormal subtalar joint and talonavicular joint.  His 
postoperative course was uneventful and he was discharged in 
good condition.  In July 1970, the veteran was readmitted to 
the hospital and suffered an infection subsequent to the 
excision of a pilonidal cyst.

VA outpatient records from 1988 to 1996 show that the veteran 
was followed for chronic right foot pain.  In December 1995, 
the veteran underwent an irrigation and debridement of the 
right ankle due to chronic osteomyelitis with cellulitis.  A 
January 1996 MRI of the right lower extremity found deformity 
of the calcaneal bone with subtalar joint.  A Gallium bone 
scan revealed intense activity around the right ankle/medial 
malleolar region, as well as minimal degenerative changes.  
The intense activity was believed to be cellulitis or chronic 
osteomyelitis.

VA hospitalization reports from May to July 1996 show that 
the veteran was admitted for below knee amputation, right 
leg.  It was noted that he had undergone a right ankle fusion 
in 1969 and had subsequently developed osteomyelitis with 
drainage.  A May 1996 letter from a VA orthopedic physician 
stated that the veteran had chronic osteomyelitis of the 
right ankle that was the result of an open fracture 
dislocation sustained approximately 30 years earlier.  The 
veteran, therefore, underwent elective below the knee 
amputation with good clinical result.  A July 1996 letter 
from the same physician stated that the chronic osteomyelitis 
was due, rather, to an ankle fusion with subsequent 
infection.

The veteran appeared at a hearing before the RO in September 
1999.  He testified that he had no problems with his right 
leg or foot until he fell during active service.  He 
underwent a triple arthrodesis in 1969 and claimed that the 
right ankle became infected following surgery.  After it 
healed, the foot continued to hurt when he walked.  He 
believed that the 1969 surgery caused the eventual amputation 
of his right foot.  The veteran's mother testified that he 
had difficulty working because of foot pain and that he was 
not flatfooted prior to service.  The veteran's friend 
testified that he had known the veteran for many years and 
had worked with him.  He had seen the veteran's right foot 
problems.

Based upon the aforementioned evidence, the Board finds that 
there is no competent medical evidence that the triple 
arthrodesis of the right foot performed in 1969 necessitated 
the subsequent below knee amputation.  Rather, the evidence 
suggests that the veteran had a chronic disability of the 
right lower extremity that progressed.  The hospital reports 
from the 1969 surgery reveal no infection or complication 
related to the surgery.  In fact, the veteran's post-
operative course was reported as uneventful.  Thereafter, the 
record shows that, approximately 20 years following the 
surgery, the veteran was treated for chronic right foot pain 
due to osteomyelitis and eventually underwent an amputation.

The Board recognizes that a VA physician has offered various 
opinions as to the origin of the chronic osteomyelitis, 
including an ankle fusion with subsequent infection.  
However, the evidence of record does not support the doctor's 
contention that the veteran had an infection following his 
ankle fusion.  Rather, the veteran had an infection following 
the removal of a pilonidal cyst one year later.  Moreover, 
even were the Board to accept the physician's opinion 
regarding the origin of the chronic osteomyelitis that 
necessitated the amputation, the veteran has submitted no 
evidence of fault or negligence on the part of the VA in the 
performance of the 1969 surgery.  As the veteran filed his 
claim subsequent to October 1, 1997, he must prove 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment.

Accordingly, the Board finds that the veteran has not 
suffered additional disability as the result of surgical 
treatment rendered by the VA.  Rather, the veteran's 
amputation was apparently due to the continuance or natural 
progress of the disease for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2) 
(2000).  In addition, the record is devoid of any evidence of 
fault or negligence on the part of the VA.  Therefore, the 
benefit sought on appeal must be denied.

II.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The veteran has alleged that his left hip, low back, and neck 
disabilities are due to his below knee amputation; however, 
as the Board has denied service connection for the below knee 
amputation, service connection for the claimed disabilities 
may not be granted on a secondary basis.  Therefore, the 
Board will proceed to determine entitlement to service 
connection on a direct basis.

The veteran's service medical records contain no findings 
related to the hips, neck, or back.  VA outpatient records 
from May 1975 reflect that the veteran sustained an acute low 
back strain.  In August 1994, the veteran complained of 
multiple joint pain and was assessed with likely peripheral 
neuropathy.

During the veteran's May to July 1996 hospitalization for 
right below knee amputation, he also was diagnosed with 
chronic neck, back, and hip pain secondary to degenerative 
joint disease.  He reported a history of neck and back pain 
for the last four to five years.  The x-rays confirmed 
degenerative changes of the back and hips.  An August 1996 
MRI of the lumbar spine found a tiny central disc protrusion 
at L5-S1 and an L4-L5 disc bulge.  VA outpatient records from 
June 1996 through February 1999 assessed the veteran with 
degenerative joint disease of the lumbar spine and hips.

The veteran appeared at a hearing before the RO in September 
1999.  He testified that he injured his left hip, neck, and 
back when he fell from a ladder in service.  He also believed 
that he had pain of those areas due to limping and leg length 
discrepancy.  He had not received medical care for his hip 
and back problems until the previous year.  The veteran's 
mother testified as to the difficulty he had working due to 
his pain.  The veteran's friend testified that he had heard 
the veteran complain of back and hip problems.  Records from 
South Carolina Vocational Rehabilitation Department include 
physical evaluations dated February 1996 and April 1999.  The 
veteran was observed to have degenerative disc disease of the 
back.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In this case, the Board finds that the RO has complied with 
its duty to assist the veteran.  Specifically, the RO has 
obtained the service medical records, VA treatment records, 
and afforded the veteran a personal hearing, as well as 
informed him of the evidence necessary to prove his claims.  
In addition, the veteran testified that he received no 
medical treatment prior to the date of the VA clinical 
records already associated with the claims file.

The Board further finds that the RO is not required to 
provide a VA examination because, in this case, providing a 
medical examination or obtaining a medical opinion is not 
necessary to make a decision on the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___(2000) (to be codified as amended 
at 38 U.S.C.A. § 5103).  The veteran's low back, neck, and 
left hip symptoms have been consistently attributed to 
degenerative joint disease or degenerative disc disease by 
all treating physicians.

In summary, based on the aforementioned evidence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection.  The veteran's service medical 
records do not contain any findings of injury or disability 
related to the neck, low back, or left hip.  The veteran was 
not diagnosed with degenerative joint disease until 1996, 
approximately 30 years following his discharge from active 
service.  No physician of record has attributed the 
degenerative joint disease to the veteran's period of active 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for left hip, low back, and neck 
disabilities must be denied.


ORDER

The payment of compensation for below knee amputation, right 
leg, pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.

Service connection for degenerative joint disease of the left 
hip is denied.

Service connection for degenerative disc disease of the low 
back and neck is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals


 


- 7 -


